Citation Nr: 9921342	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for defective vision, as 
the residual of a left eye injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel





INTRODUCTION

The veteran's DD 214 indicates he served on active duty from 
January 1959 to January 1965, and for a previous period of two 
years and four days.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Initially, the Board notes the veteran has indicated, in his 
August 1997 notice of disagreement, that glaucoma has been 
diagnosed in his service-connected left eye.  In subsequently 
submitted written argument, his representative indicated that the 
veteran has bilateral cataracts and macular scarring.  As the 
veteran may be seeking service connection for additional eye 
disability, the Board refers this matter to the RO for 
clarification and any indicated development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left eye disability is 
productive of loss of visual acuity, with a corrected vision of 
9/400, and his right eye corrected vision is 20/20.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals 
of a left eye injury, with defective vision, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.75, 4.79, 4.83, 4.83a, 4.84a, Diagnostic Code 6074 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claim and that no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.  
Although the history of a disability must be considered, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Documents 
created in proximity to the recent claim are the most probative 
in determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has reported VA treatment in July 1997, at which time 
he indicated glaucoma in the left eye, and 20/30 vision in the 
right eye, had been diagnosed.  As noted in the introduction to 
this decision, the issue of service connection for additional eye 
disability has been referred to the RO for clarification and any 
indicated action.  However, unless the veteran's right eye vision 
is decreased to 20/50 or worse, no change in the evaluation of 
his service-connected residuals of a left eye injury would be 
warranted, as the rating is based upon loss of vision.  Thus the 
Board, while acknowledging that the July 1997 VA treatment 
records have not been obtained by the RO, finds that the 
information reported by the veteran as to the findings of these 
records would not change the outcome of this decision, as the 
veteran's disability is currently rated at the maximum level 
allowable without a substantial worsening of his right eye 
vision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

An April 1997 VA optometry examination report indicates the 
veteran's corrected vision is 20/20 in the right eye and 9/400 in 
the service-connected left eye.

Impairment of central visual acuity is rated in accordance with 
38 C.F.R. § 4.84a, Diagnostic Codes (DC) 6061-6079.  Under 
diagnostic code 6074 a 30 percent rating is assigned when vision 
in one eye is 5/200 (or worse) and vision in the other eye is 
20/40 (or better).  38 C.F.R. § 4.84a, DC 6074 (1998).  In order 
to warrant a rating in excess of 30 percent the veteran's 
corrected vision would have to be 20/50 (or worse) in the non-
service connected right eye.  Id.  This has not been shown in the 
present case.  Upon review of all of the evidence of record the 
Board finds that the preponderance of the evidence is against an 
increased rating for the veteran's service-connected defective 
vision, as the residual of a left eye injury.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased evaluation for defective vision, as the residual of 
a left eye injury, currently evaluated as 30 percent disabling, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

